DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-13 and 17-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Youoku et al (US 2018/0081444; submitted by Applicant).
In regards to claim 9, Youoku discloses a position indicating device comprising:
a position indicator (pointer 130A) (Fig. 4 and paragraph 66);
a force sense generator (vibrating element 133L, 133R) configured to generate a force sense (paragraph 77); and
a processor (microcomputer) configured to control the force sense generator to generate the force sense when a distance between a position of the position indicator in a virtual reality space and an object in the virtual reality space is equal to or less than a predetermined value (paragraphs 85, 142-144).

In regards to claim 10, Youoku discloses the position indicating device according to claim 9, wherein the processor controls the force sense generator to generate the force sense when the position of the position indicator in the virtual reality space is located on a surface of the object in the virtual reality space (Fig. 11 and paragraphs 146-156; the system determines if the pointer is in contact with the article and generates a vibration accordingly).

In regards to claim 11, Youoku discloses the position indicating device according to claim 10, wherein after the processor controls the force sense generator to generate the force sense when the position of the position indicator in the virtual reality space is located on the surface of the object in the virtual reality space, the processor controls the force sense generator to generate the force sense when the distance between the position of the position indicator in the virtual reality space and the object in the virtual reality space is equal to or less than the predetermined value (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

In regards to claim 12, Youoku discloses the position indicating device according to claim 11, wherein the processor causes the force sense generator to stop generating the force sense at an occurrence of a predetermined event (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

In regards to claim 13, Youoku discloses the position indicating device according to claim 12, wherein the predetermined event includes an event in which the distance between the position of the position indicator calculated based on position information indicating information regarding a position of the position indicating device in a real space and the object in the virtual reality space is not equal to or less than the predetermined value (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

In regards to claim 17, Youoku discloses a spatial position indicating system comprising:
a computer (processing apparatus 120) including a processor (CPU) and a memory (hard disk drive) storing instructions that, when executed by the processor, cause the computer to (Figs. 1-2 and paragraphs 41, 57-58):
acquire a position of a position indicator of a position indicating device in a real space (paragraph 41-42),
acquire a position of the position indicator in a virtual reality space based on the position of the position indicator in the real space (paragraph 43),
determine whether a distance between the position of the position indicator in the virtual reality space and an object in the virtual reality space is equal to or less than a predetermined value (paragraphs 46, 142-144), and
transmit a control signal for controlling a force sense generator to the position indicating device including the force sense generator according whether the distance between the position of the position indicator in the virtual reality space and the object in the virtual reality space is determined to be equal to or less than the predetermined value (paragraphs 50-51, 142-144).

In regards to claim 18, Youoku discloses the spatial position indicating system according to claim 17, wherein the instructions, when executed by the processor, cause the computer to:
determine whether the position indicator has collided with the object based on the distance between the position of the position indicator in the virtual reality space and the object in the virtual reality space (paragraphs 46, 142-144), and
transmit the control signal for controlling the force sense generator to the position indicating device according to a result of the determining as to whether the position indicator has collided with the object (paragraphs 50-51, 142-144).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Youoku et al (US 2018/0081444; submitted by Applicant) in view of Haanpaa et al (US 2001/0002098).
In regards to claim 1, Youoku discloses a position indicating device comprising:
a force sense generator (vibrating element 133L, 133R) configured to generate a force sense (paragraph 77); and
a processor (microcomputer) configured to control the force sense generator to generate the force sense when, with the electronic pen mounted in the housing, a distance between a position of the pen tip of the electronic pen in a virtual reality space and an object in the virtual reality space is equal to or less than a predetermined value (paragraphs 85, 142-144).
Youoku does not disclose a housing in which an electronic pen including a pen tip is mountable.
Haanpaa discloses a housing (end effector) in which an electronic pen (stylus) including a pen tip is mountable (Abstract, paragraphs 11, 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youoku by substituting the shape of the operation terminal device to be that of a pen shape (Youoku: paragraph 220) as disclosed by Munakata with a holding member because it would yield the predictable result of providing feedback when the operation terminal device contacts an object. 

In regards to claim 2, Youoku discloses the position indicating device according to claim 1, wherein the processor controls the force sense generator to generate the force sense when the position of the pen tip in the virtual reality space is located on a surface of the object in the virtual reality space (Fig. 11 and paragraphs 146-156; the system determines if the pointer is in contact with the article and generates a vibration accordingly).

In regards to claim 3, Youoku discloses the position indicating device according to claim 2, wherein after the processor controls the force sense generator to generate the force sense when the position of the pen tip in the virtual reality space is located on the surface of the object in the virtual reality space, the processor controls the force sense generator to generate the force sense when the distance between the position of the pen tip in the virtual reality space and the object in the virtual reality space is equal to or less than the predetermined value (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

In regards to claim 4, Youoku discloses the position indicating device according to claim 3, wherein the processor causes the force sense generator to stop generating the force sense at an occurrence of a predetermined event (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

In regards to claim 5, Youoku discloses the position indicating device according to claim 4, wherein the predetermined event includes an event in which the distance between the position of the pen tip calculated based on position information indicating information regarding a position of the position indicating device in a real space and the object in the virtual reality space is not equal to or less than the predetermined value (Fig. 11 and paragraphs 144-156; the system determines if the pointer is in contact with the article based on a distance between the pointer and the article and generates a vibration accordingly).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Youoku et al (US 2018/0081444; submitted by Applicant) in view of Haanpaa et al (US 2001/0002098) in further view of Okochi (JP 2010225335; submitted by Applicant; machine translation provided)
In regards to claims 6, Youoku and Haanpaa do not disclose the position indicating device according to claim 1, wherein the force sense generator includes a magnetic fluid, and
the processor controls the force sense generator to generate the force sense in response to a control signal that controls a hardness of the magnetic fluid.
Okochi discloses wherein the force sense generator includes a magnetic fluid (MR fluid 140) (middle of page 6), and
the processor controls the force sense generator to generate the force sense in response to a control signal that controls a hardness of the magnetic fluid (middle of page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic fluid of Okochi for the vibrating elements of Youoku because they would yield the predictable result of providing vibration to the user as the operation terminal device contacts the articles in Youoku.

In regards to claim 8, Youoku discloses the position indicating device according to claim 6, wherein the force sense generator includes a vibration portion (paragraphs 77-78), and
the processor causes the vibration portion to vibrate in response to the control signal (paragraphs 77-78).

Claims 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Youoku et al (US 2018/0081444; submitted by Applicant) in view of in further view of Okochi (JP 2010225335; submitted by Applicant; machine translation provided).
In regards to claims 14 and 19, Youoku does not disclose the position indicating device according to claim 9, wherein the force sense generator includes a magnetic fluid, and
the processor controls the force sense generator to generate the force sense in response to a control signal that controls a hardness of the magnetic fluid.
Okochi discloses wherein the force sense generator includes a magnetic fluid (MR fluid 140) (middle of page 6), and
the processor controls the force sense generator to generate the force sense in response to a control signal that controls a hardness of the magnetic fluid (middle of page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic fluid of Okochi for the vibrating elements of Youoku because they would yield the predictable result of providing vibration to the user as the operation terminal device contacts the articles in Youoku.

In regards to claim 16, Youoku discloses the position indicating device according to claim 14, wherein the force sense generator includes a vibration portion (paragraphs 77-78), and
the processor causes the vibration portion to vibrate in response to the control signal (paragraphs 77-78).

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 20, 2022